UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                  Chapter 11
 TS EMPLOYMENT, INC.,
                                                  Case No. 15-10243-mg
                        Debtor.
 JAMES FELTMAN, not individually but              Adv. Pro. No. 18-01649-mg
 solely as chapter 11 trustee for TS
 Employment, Inc.,                                STIPULATION AND ORDER
                        Plaintiff,                EXTENDING TIME TO RESPOND
                                                  TO AMENDED COMPLAINT
          - against -

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,
                Defendants.

          The above-named Plaintiff and Defendants stipulate and agree that Defendants’ time to

answer or move with respect to the Amended Complaint, filed March 28, 2019 (ECF No. 16) is

hereby extended through April 30, 2019.

Dated: April 3, 2019

 JENNER & BLOCK LLP                               STORCH AMINI PC

 /s/ Vincent E. Lazar                             /s/ Jeffrey Chubak
 Vincent E. Lazar (vlazar@jenner.com)             Steven G. Storch (sstorch@storchamini.com)
 353 North Clark Street                           Jeffrey Chubak (jchubak@storchamini.com)
 Chicago, Illinois 60654                          140 East 45th Street, 25th Floor
 (312) 222-9350                                   New York, New York 10017
 - and -                                          (212) 490-4100
 Richard Levin (rlevin@jenner.com)                Attorneys for Defendants
 Carl Wedoff (cwedoff@jenner.com)
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600
 Attorneys for Plaintiff

SO ORDERED.
Dated:   April 3, 2019
         New York, New York

                                                    _____/s/Martin Glenn_______
                                                           MARTIN GLENN
                                                    United States Bankruptcy Judge
